Title: From George Washington to George Weedon, 30 September 1781
From: Washington, George
To: Weedon, George


                  Dear Sir,
                     
                     Camp before York 30th Septemr 1781
                  
                  I have just received your Favor of Yesterday—Last Night the Enemy evacuated their exteriour Works,&  left us in  Possession of Pigeon Quarter, & some other Works which they had occupied, contracting their Defences near the Town.This Circumstance has created a Jealousy in some Minds similar to what you mention—that Ld Cornwallis may throw himself with his Troops upon the Gloster Side,& endeavour by a rapid movement to attempt an Escape—I can hardly perswade myself that this will be his Policey—he ought to be watched however on every point—You will therefore pay the utmost Attention to all their Movements which can fall under your Eye—approachg as near as you can with Safety & prudence, so as not to hazard too much—In Case any Intention of an Escape should be discovered, you will give me the most instantaneous Information—send immediate Notice to the Inhabitants to remove from this probable Rout, all the Cattle & Horses that can be of any Use—And at the same Time, give every Impediment to their March that you possibly can—that I may have Time to throw my Army in their Front.
                  I am this Day informed that some Troops are crossing the River to Glousster—whether this is to replace a Corps of Germans wh. are said to have come from that side Yesterday or for some other purpose I can not say—three Boats with men, I saw cross myself. I am Dear Sir Your Most Obet Servt
                  
                     Go: Washington
                  
               